Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 and 02/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 20 recite the limitation of “computer readable medium”.

Paragraph 32 of the specification merely disclose that a computer readable medium is provided, wherein the computer readable medium comprises the computer program but without explicit definition of such processor-readable storage medium is.  

Therefore, the claims can be reasonably interpreted to cover signals per se, therefore rejected under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  It is suggested to overcome the 35 U.S.C. § 101 rejection by adding the limitation "non-transitory" to the claim. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 1, is the claim to a process, machine manufacture or composition of matter? Yes.

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1, 7, 18-20 recite(s) the abstract limitations such as “receiving a packet comprising a network identification code (NIC) of a communication apparatus which transmitted the packet, wherein a header field of the packet comprises a first part of the NIC and a second part of the NIC is included in another field of the packet, and defining that the received packet is from a network to which the communication apparatus belongs, if the first part of the NIC of the received packet corresponds to the first part of the NIC of said communication apparatus” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mental processes except for the recitation of generic computer processor such as “a processor part” and “data transfer processor part” (see claims 1 and 8).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The mental processes can receive NIC data comprising NIC header data (1st part) and another field data (2nd part) from a generic processor and determining if NIC header data (1st part) is corresponding in the first part of the NIC data.  Accordingly, the claim recites an abstract limitation.

The claim(s) 1 and 18 recite(s) the abstract limitations such as “determining a packet to be transmitted to at least one other communication apparatus, the packet comprises a network identification code (NIC) of the communication apparatus, wherein a header field of the packet comprises a first part of the NIC and a second part of the NIC is included in another field of the packet” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mental processes except for the recitation of generic computer processor such as “a processor part” and “data transfer processor part” (see claims 1 and 8).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The mental processes can determine a data packet with NIC header data (1st part) and another field data (2nd part) for transmitting.  Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a processor part” and “data transfer processor part” (see claims 1 and 8) for transmitting and receiving data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1-24 do not recite any additional elements except a generic processor such as “is a process that, under its broadest reasonable interpretation, covers performance of the limitation under mental processes except for the recitation of generic computer processor such as “a processor part” and “data transfer processor part” (see claims 1 and 8) for receiving and transmitting data.  Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Any claim not specifically mentioned, is rejected due to its dependency on a rejected claim.

Claims 1, 7, 8, 16, 17 and 18 recite a limitation such as “wherein a header field of the packet comprises a first part of the NIC and a second part of the NIC”

The recited limitation “first part of the NIC” and “second part of the NIC”  renders this limitation indefinite because Applicant fails to define first part of the NIC data and with second part of NIC data. It is unclear the data requirement for 1st part and 2nd part of NIC data.

Claims 1, 7, 8, 16, 17 and 18 recite a limitation such as “…a second part of the NIC is included in another field of the packet”

The recited limitation “another field of the packet” renders this limitation indefinite because Applicant fails to define the location of another filed within the packet. 

Claims 2, 3 and 9 recite a limitation such as “and/or”

The recited limitation “and/or” renders this limitation indefinite because it is unclear whether 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 10, 12-18, 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 2003/0,169,738), further in view of Stanton (US 2003/0,112,805)

As per claim 1:

McDaniel discloses:

A communication apparatus comprising a processor part, and a data transfer part, wherein the apparatus is configured to: 
(McDaniel, Figs 1-5)
(McDaniel [0017] FIG. 1 shows a block representation illustrating an embodiment of a first system coupled to a second system via a network according to the present invention. The first system 10 may include, for example, a command unit 20, a memory 30 having data 40 and a NIC 50. The NIC 50 may include, for example, a header processor 60, a data movement module 70 and a combiner 80)
(McDaniel [0018] The second system 100 may include, for example, a NIC 110, a memory 120 and a system task monitor 130. The NIC 110 may include, for example, a header CRC unit 140, a header processor 150, a buffer 160, a data CRC unit 170, a data movement module 180 and a NIC task monitor 190)

receive, by the data transfer part, a packet comprising a network identification code (NIC) of a communication apparatus that transmitted the packet, 
(McDaniel [0021] The data packet 200 is routed via the network 90 before being received d by the second system 100 via, for example, the buffer 160 of the NIC 110. The buffer 160 may parse each received packet, thereby separating the control information (e.g., the header information) from the data information. In step 260, header information is received by the header CRC unit 140. In query 270, the header of the data packet 200 is checked for errors via a CRC algorithm in the header CRC unit 140)

wherein a header field of the packet comprises a first part of the NIC and 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

a second part of the NIC is included in another field of the packet, and 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

define, by the processor part, that the received packet is from a network to which the communication apparatus belongs, 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

if the first part of the NIC of the received packet 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0022], If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120

McDaniel does not clearly disclose a correspond comparison such as “if the first part of the NIC of the received packet 

Stanton disclose a corresponding comparison.
(Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Stanton’s method of comparing address into the system in order to routing the correct destination location.
(Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

As per claim 4:
McDaniel-Stanton further discloses:
 wherein the second part of the NIC is included in an error detection code of a data field of the packet.
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

As per claim 6:
McDaniel-Stanton further discloses:
further configured to: determine a message indicating a correct reception of the packet to be transmitted to the communication apparatus from which the packet is received, in response to the detection of a correct reception, or determine a message indicating an incorrect reception of the packet to be transmitted to the communication apparatus from which the packet is received, in response to the detection of an incorrect reception.
(McDaniel, [0021], in query 270, the header of the data packet 200 is checked for errors via a CRC algorithm in the header CRC unit 140. [0022] In query 310, the data portion of the data packet 200 is checked for errors via a CRC algorithm in the data CRC unit 170. If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120)
(McDaniel, Fig. 4 Is there an error in the header? 270)
(McDaniel, Fig. 4 270==No then 280)
(McDaniel, Fig. 4 270==Yes then 290)
 (McDaniel, Fig. 5 Is there an error in the data? 310)
(McDaniel, Fig. 5 310==No then the write data)
(McDaniel, Fig. 5 310==Yes)

As per claim 7:
McDaniel-Stanton further discloses:

configured to: define that the received packet is from another network, if the first part of the NIC of the received packet differs from the first part of the NIC of the communication apparatus, and obtain information representing activity of said another network based on at least one packet received from said another network.
(Stanton, [0030] FIG. 5 is a flowchart of a process for a shared NIC device…. Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. This may occur during initialization of the subnet. A packet is received at the shared NIC device from a host device on the InfiniBand subnet for sending to a network S2. A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)


In view of motivation previously stated, the claim is rejected.

As per claim 8:

McDaniel discloses:

A communication apparatus comprising a processor part, and a data transfer part, wherein the apparatus is configured to: 
(McDaniel, Figs 1-5)
(McDaniel [0017] FIG. 1 shows a block representation illustrating an embodiment of a first system coupled to a second system via a network according to the present invention. The first system 10 may include, for example, a command unit 20, a memory 30 having data 40 and a NIC 50. The NIC 50 may include, for example, a header processor 60, a data movement module 70 and a combiner 80)
(McDaniel [0018] The second system 100 may include, for example, a NIC 110, a memory 120 and a system task monitor 130. The NIC 110 may include, for example, a header CRC unit 140, a header processor 150, a buffer 160, a data CRC unit 170, a data movement module 180 and a NIC task monitor 190)

determine, by the processor part, a packet to be transmitted, by the data transfer part, to at least one other communication apparatus, the transmitted packet comprises a network identification code (NIC) of said communication apparatus, 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0019]  In operation, in step 210, the command unit 20 in the first system 10 initiates a data transfer by providing the header processor 60 with a data transfer command and may provide an address (e.g., DDP information) to which the data can be transferred. In step 220, the header processor 60 performs a CRC process and adds the CRC result to the header data stream. In step 230, the data to be transferred is transported from the memory 30 to the data movement module 70 of the NIC 50. In step 240, the data movement module 70 performs a CRC process and adds the CRC result to the data stream. Although not shown as separate units, the performance of the CRC by the header processor 60 or the performance of the CRC by the data movement module 70 may have been provided by separate or pooled CRC units. In step 250, the combiner 80 puts together the header information received from the header processor 60 (e.g., the address information, the header CRC, etc.) with the data information received from the data movement module 70 (e.g., the data, the data CRC, etc)

wherein a header field of the packet comprises a first part of the NIC and 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

a second part of the NIC is included in another field of the packet, and 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

As per claim 10:
McDaniel further discloses:
 wherein the second part of the NIC is included in an error detection code of a data field of the packet.
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0019]  In operation, in step 210, the command unit 20 in the first system 10 initiates a data transfer by providing the header processor 60 with a data transfer command and may provide an address (e.g., DDP information) to which the data can be transferred. In step 220, the header processor 60 performs a CRC process and adds the CRC result to the header data stream. In step 230, the data to be transferred is transported from the memory 30 to the data movement module 70 of the NIC 50. In step 240, the data movement module 70 performs a CRC process and adds the CRC result to the data stream. Although not shown as separate units, the performance of the CRC by the header processor 60 or the performance of the CRC by the data movement module 70 may have been provided by separate or pooled CRC units. In step 250, the combiner 80 puts together the header information received from the header processor 60 (e.g., the address information, the header CRC, etc.) with the data information received from the data movement module 70 (e.g., the data, the data CRC, etc)

As per claim 12:
As per claim 21:
McDaniel-Stanton further discloses:
configured to obtain the NIC by configuration, other communication technique, or receiving a broadcast message comprising the NIC.
(McDaniel [0017] FIG. 1 shows a block representation illustrating an embodiment of a first system coupled to a second system via a network according to the present invention. The first system 10 may include, for example, a command unit 20, a memory 30 having data 40 and a NIC 50. The NIC 50 may include, for example, a header processor 60, a data movement module 70 and a combiner 80)
(McDaniel [0018] The second system 100 may include, for example, a NIC 110, a memory 120 and a system task monitor 130. The NIC 110 may include, for example, a header CRC unit 140, a header processor 150, a buffer 160, a data CRC unit 170, a data movement module 180 and a NIC task monitor 190)
(Stanton, [0030] FIG. 5 is a flowchart of a process for a shared NIC device…. Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. This may occur during initialization of the subnet. A packet is received at the shared NIC device from a host device on the InfiniBand subnet for sending to a network S2. A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

As per claim 13:
As per claim 22:
McDaniel-Stanton further discloses:
wherein the packet is a physical (PHY) layer packet.
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

As per claim 14:
As per claim 23:
McDaniel-Stanton further discloses:
wherein the NIC is independent from an actual Network ID of the network, the NIC is at least partly derived from the actual Network ID of the network, or the NIC is directly the actual Network ID of the network.
(McDaniel [0017] FIG. 1 shows a block representation illustrating an embodiment of a first system coupled to a second system via a network according to the present invention. The first system 10 may include, for example, a command unit 20, a memory 30 having data 40 and a NIC 50. The NIC 50 may include, for example, a header processor 60, a data movement module 70 and a combiner 80 is coupled to a network 90 (e.g., the Internet, an Ethernet, a local access network (LAN), a wide area network (WAN), a wireless network etc.) Couplings between components may be achieved via a wired connection (e.g., wires, cables, etc.) or via a wireless connection)
(McDaniel [0018] The second system 100 may include, for example, a NIC 110, a memory 120 and a system task monitor 130. The NIC 110 may include, for example, a header CRC unit 140, a header processor 150, a buffer 160, a data CRC unit 170, a data movement module 180 and a NIC task monitor 190)
(Stanton, [0030] FIG. 5 is a flowchart of a process for a shared NIC device…. Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. This may occur during initialization of the subnet. A packet is received at the shared NIC device from a host device on the InfiniBand subnet for sending to a network S2. A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

As per claim 15:
As per claim 24:
McDaniel-Stanton further discloses:
wherein the network is a wireless mesh network, a wireless Bluetooth Low Energy (BLE)-based radio network, a wireless local area network (WLAN), Thread network, Zigbee network, Public Land Mobile Network (PLMN), or cellular network.
(McDaniel [0017]…combiner 80 is coupled to a network 90 (e.g., the Internet, an Ethernet, a local access network (LAN), a wide area network (WAN), a wireless network etc.) Couplings between components may be achieved via a wired connection (e.g., wires, cables, etc.) or via a wireless connection)

As per claim 16:

McDaniel discloses:

A communication system comprising a plurality of communication apparatuses comprising a first communication apparatus and a second communication apparatus, wherein each communication apparatus of the system is configured to provide a bi-directional radio communication with at least one other communication apparatus of the system, wherein the first communication apparatus is configured to determine a packet to be transmitted to at least the second communication apparatus, the transmitted packet comprises a network identification code (NID) of the first communication apparatus, 
(McDaniel, Figs 1-5)
(McDaniel [0017] FIG. 1 shows a block representation illustrating an embodiment of a first system coupled to a second system via a network according to the present invention. The first system 10 may include, for example, a command unit 20, a memory 30 having data 40 and a NIC 50. The NIC 50 may include, for example, a header processor 60, a data movement module 70 and a combiner 80)
(McDaniel [0018] The second system 100 may include, for example, a NIC 110, a memory 120 and a system task monitor 130. The NIC 110 may include, for example, a header CRC unit 140, a header processor 150, a buffer 160, a data CRC unit 170, a data movement module 180 and a NIC task monitor 190)

wherein a header field of the packet comprises a first part of the NIC and 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

a second part of the NIC is included in another field of the packet, and 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)

wherein the second communication apparatus is configured to: receive the packet transmitted by the first communication apparatus, and define that the received packet is from the network to which the second communication apparatus belongs,
(McDaniel [0018] The second system 100 may include, for example, a NIC 110, a memory 120 and a system task monitor 130. The NIC 110 may include, for example, a header CRC unit 140, a header processor 150, a buffer 160, a data CRC unit 170, a data movement module 180 and a NIC task monitor 190)
(McDaniel [0021] The data packet 200 is routed via the network 90 before being received d by the second system 100 via, for example, the buffer 160 of the NIC 110. The buffer 160 may parse each received packet, thereby separating the control information (e.g., the header information) from the data information. In step 260, header information is received by the header CRC unit 140. In query 270, the header of the data packet 200 is checked for errors via a CRC algorithm in the header CRC unit 140)

 if the first part of the NIC of the received packet 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0022], If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120

McDaniel does not clearly disclose a correspond comparison such as “if the first part of the NIC of the received packet 

Stanton disclose a corresponding comparison.
(Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Stanton’s method of comparing address into the system in order to routing the correct destination location.
(Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

As per claim 17:
Claim 17 recites similar limitation as claims 1-16 above. Therefore the claim is  rejected for the same reason of obviousness as used above.

As per claim 18:
Claim 18 recites similar limitation as claims 1-16 above. Therefore the claim is  rejected for the same reason of obviousness as used above.

Claim(s) 2, 3 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 2003/0,169,738), further in view of Stanton (US 2003/0,112,805), in view of Nakayama et al. (US 2016/0,179,745)

As per claim 2:

McDaniel-Stanton further discloses:

wherein the header field of the packet further comprises 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0022], If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120
 (Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

McDaniel-Stanton does not clearly disclose:
the header field of the packet further comprises identification information representing the transmitting communication

Nakayama discloses
the header field of the packet further comprises identification information representing the transmitting communication
(Fig. 2 Destination Address, Sender Address)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Nakayama’s method of including both destination address and Sender Address in system’s header as a way to identify the sender
(Fig. 2 Destination Address, Sender Address)

As per claim 3:
McDaniel-Stanton further discloses:

to perform a further confirmation that the received packet is from the network to which the communication apparatus belongs based on the 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0022], If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120
 (Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

McDaniel-Stanton does not clearly disclose:
the header field of the packet further comprises identification information representing the transmitting communication

Nakayama discloses
the header field of the packet further comprises identification information representing the transmitting communication
(Fig. 2 Destination Address, Sender Address)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Nakayama’s method of including both destination address and Sender Address in system’s header as a way to identify the sender
(Fig. 2 Destination Address, Sender Address)

As per claim 9:
McDaniel-Stanton further discloses:

wherein the header field of the packet further comprises 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0022], If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120
 (Stanton, [0030] FIG. 5 is a … Addresses of host devices on the same InfiniBand subnet are stored at the shared NIC device S1. ….A destination address in the received packet is compared with the stored addresses S3. The addresses may be MAC addresses, or other type addresses and still be within the spirit and scope of the present invention. If there is a comparison, the packet is sent to a host device at the destination address on the subnet without sending the packet to the network S4. If there is no address match, then the packet is sent to the network for routing to the destination address S5)

McDaniel-Stanton does not clearly disclose:
the header field of the packet further comprises identification information representing the transmitting communication

Nakayama discloses
the header field of the packet further comprises identification information representing the transmitting communication
(Fig. 2 Destination Address, Sender Address)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Nakayama’s method of including both destination address and Sender Address in system’s header as a way to identify the sender
(Fig. 2 Destination Address, Sender Address)

Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 2003/0,169,738), further in view of Stanton (US 2003/0,112,805), in view of Iyer et al. (US 2018/0,196,710)

As per claim 5:

McDaniel-Stanton further discloses:

wherein the error detection code is Cyclic Redundant Check (CRC), and in response to definition that the received packet is from the network to which the communication apparatus belongs, the communication apparatus is configured to: 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
(McDaniel, Fig. 4 Is there an error in the header? 270)
(McDaniel, Fig. 4 270==No then 280)
(McDaniel, Fig. 4 270==Yes then 290)
 (McDaniel, Fig. 5 Is there an error in the data? 310)
(McDaniel, Fig. 5 310==No then the write data)
(McDaniel, Fig. 5 310==Yes)
 (McDaniel, [0021], in query 270, the header of the data packet 200 is checked for errors via a CRC algorithm in the header CRC unit 140. [0022] In query 310, the data portion of the data packet 200 is checked for errors via a CRC algorithm in the data CRC unit 170. If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120)

perform a 300) or the CRC included in the data field of the received packet, 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
(McDaniel, Fig. 4 Is there an error in the header? 270)
(McDaniel, Fig. 4 270==No then 280)
(McDaniel, Fig. 4 270==Yes then 290)
 (McDaniel, Fig. 5 Is there an error in the data? 310)
(McDaniel, Fig. 5 310==No then the write data)
(McDaniel, Fig. 5 310==Yes)
(McDaniel, [0021], in query 270, the header of the data packet 200 is checked for errors via a CRC algorithm in the header CRC unit 140. [0022] In query 310, the data portion of the data packet 200 is checked for errors via a CRC algorithm in the data CRC unit 170. If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120)

compare the result of the 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
(McDaniel, Fig. 4 Is there an error in the header? 270)
(McDaniel, Fig. 4 270==No then 280)
(McDaniel, Fig. 4 270==Yes then 290)
 (McDaniel, Fig. 5 Is there an error in the data? 310)
(McDaniel, Fig. 5 310==No then the write data)
(McDaniel, Fig. 5 310==Yes)
 (McDaniel, [0021], in query 270, the header of the data packet 200 is checked for errors via a CRC algorithm in the header CRC unit 140. [0022] In query 310, the data portion of the data packet 200 is checked for errors via a CRC algorithm in the data CRC unit 170. If the data CRC does not indicate an error, then, in step 320, the data movement module 180 takes the presumably correct local memory address information from the header processor 150 and the data from the data packet and writes the data at the prescribed local memory address of the memory 120)

McDaniel-Stanton does not clearly disclose the use of XOR operation.

Iyer discloses the use of XOR operation.
(Iyer, [0033] NIC)
(Iyer, [0035]-[0036] physical layer 220)
(Iyer, Fig. 2, Packet Header / Payload 206)
(Iyer [0094] A receiving device can utilize a CRC value in a received flit to identify bit errors in the flit. In some implementations, the receiving device can regenerate the CRC from the remaining bits of the received flits and compare the regenerated CRC value with the received CRC value (e.g., using CRC checking logic 1230) to determine bit errors. An error checksum (or residue or “syndrome”) can be generated (e.g., using CRC checking logic 1230) during the comparison in response to an error in the flit (and a mismatch between the regenerated CRC value and received CRC value). In some cases, a syndrome can be generated during regeneration of the CRC on the payload portion of the flit at the receiving device and the regenerated CRC can be compared against the received CRC value, for instance, through a bit-wise XOR comparison, with the value resulting from the comparison embodying the syndrome. In another example, a CRC can be performed at the receiving device on the entire flit (i.e., including the received CRC field), with the result of this operation embodying the syndrome. The syndrome can be generated at the receiver using hardware or firmware, or alternatively, the syndrome can be generated by software, such as software supervising operation of the receiver and link, among other potential implementations. In one specific implementation, a 16-bit syndrome value can be generated when errors are detected from a 16-bit CRC value. Other implementations can use other error residue values)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known XOR operation of Iyer into the system as one of the method for detecting errors at the receiver.
(Iyer [0094] A receiving device can utilize a CRC value in a received flit to identify bit errors in the flit. In some implementations, the receiving device can regenerate the CRC from the remaining bits of the received flits and compare the regenerated CRC value with the received CRC value (e.g., using CRC checking logic 1230) to determine bit errors. An error checksum (or residue or “syndrome”) can be generated (e.g., using CRC checking logic 1230) during the comparison in response to an error in the flit (and a mismatch between the regenerated CRC value and received CRC value). In some cases, a syndrome can be generated during regeneration of the CRC on the payload portion of the flit at the receiving device and the regenerated CRC can be compared against the received CRC value, for instance, through a bit-wise XOR comparison, with the value resulting from the comparison embodying the syndrome. In another example, a CRC can be performed at the receiving device on the entire flit (i.e., including the received CRC field), with the result of this operation embodying the syndrome. The syndrome can be generated at the receiver using hardware or firmware, or alternatively, the syndrome can be generated by software, such as software supervising operation of the receiver and link, among other potential implementations. In one specific implementation, a 16-bit syndrome value can be generated when errors are detected from a 16-bit CRC value. Other implementations can use other error residue values)

As per claim 11:
McDaniel-Stanton further discloses:

wherein the error detection code is Cyclic Redundant Check (CRC), and the communication apparatus is configured to: perform a 
(McDaniel, Fig. 2, Header with Header CRC, Data with Data CRC)
 (McDaniel, [0019]  In operation, in step 210, the command unit 20 in the first system 10 initiates a data transfer by providing the header processor 60 with a data transfer command and may provide an address (e.g., DDP information) to which the data can be transferred. In step 220, the header processor 60 performs a CRC process and adds the CRC result to the header data stream. In step 230, the data to be transferred is transported from the memory 30 to the data movement module 70 of the NIC 50. In step 240, the data movement module 70 performs a CRC process and adds the CRC result to the data stream. Although not shown as separate units, the performance of the CRC by the header processor 60 or the performance of the CRC by the data movement module 70 may have been provided by separate or pooled CRC units. In step 250, the combiner 80 puts together the header information received from the header processor 60 (e.g., the address information, the header CRC, etc.) with the data information received from the data movement module 70 (e.g., the data, the data CRC, etc)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known XOR operation of Iyer into the system as one of the method for detecting errors at the receiver.
(Iyer [0094] A receiving device can utilize a CRC value in a received flit to identify bit errors in the flit. In some implementations, the receiving device can regenerate the CRC from the remaining bits of the received flits and compare the regenerated CRC value with the received CRC value (e.g., using CRC checking logic 1230) to determine bit errors. An error checksum (or residue or “syndrome”) can be generated (e.g., using CRC checking logic 1230) during the comparison in response to an error in the flit (and a mismatch between the regenerated CRC value and received CRC value). In some cases, a syndrome can be generated during regeneration of the CRC on the payload portion of the flit at the receiving device and the regenerated CRC can be compared against the received CRC value, for instance, through a bit-wise XOR comparison, with the value resulting from the comparison embodying the syndrome. In another example, a CRC can be performed at the receiving device on the entire flit (i.e., including the received CRC field), with the result of this operation embodying the syndrome. The syndrome can be generated at the receiver using hardware or firmware, or alternatively, the syndrome can be generated by software, such as software supervising operation of the receiver and link, among other potential implementations. In one specific implementation, a 16-bit syndrome value can be generated when errors are detected from a 16-bit CRC value. Other implementations can use other error residue values)

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (US 2003/0,169,738), further in view of Stanton (US 2003/0,112,805), in view of Zhao (US 2015/0,146,726)

As per claims 19:

Claim 19 recites similar limitation as claims 1-16 above. Therefore the claim is  rejected for the same reason of obviousness as used above.

McDaniel-Stanton does not mention computer readable medium with compute program.

Zhao discloses a computer readable medium with compute program.
(Zhao, Fig. 4, Compare packet destination address 404)
(Zhao, Fig. 4, Match ? == Yes)
(Zhao, Fig. 4, Match ? == NO)
(Zhao [0036] forwarding engine 220 extracts destination address information from the packet's header, and compares the destination address information with forwarding entries stored in the forwarding table 300 of the FIB 230 to determine whether a matching entry is stored therein (406). If there is a matching entry stored in the FIB 230, as tested at 406, then the forwarding information associated with the matching entry is obtained, and the forwarding engine 220 forwards the packet to the destination port of switching device 200 as indicated by the obtained forwarding information (408). Thereafter, the packet can be routed to its destination address in a well-known manner)
(Zhao [0044] The present embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions. The machine readable medium may be used to program a computer system (or other electronic devices) to generate articles (e.g., wafer masks) used to manufacture the present embodiments. The machine-readable medium may include, but is not limited to, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing electronic instructions and/or data)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known computer medium and computer program of Zhao in order for the processor to execute.
(Zhao [0044] The present embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions. The machine readable medium may be used to program a computer system (or other electronic devices) to generate articles (e.g., wafer masks) used to manufacture the present embodiments. The machine-readable medium may include, but is not limited to, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing electronic instructions and/or data)

As per claim 20:
Claim 20 recites similar limitation as claims 1-16 above. Therefore the claim is  rejected for the same reason of obviousness as used above.

McDaniel-Stanton does not mention computer readable medium with compute program.

Zhao discloses a computer readable medium with compute program.
(Zhao, Fig. 4, Compare packet destination address 404)
(Zhao, Fig. 4, Match ? == Yes)
(Zhao, Fig. 4, Match ? == NO)
 (Zhao [0036] forwarding engine 220 extracts destination address information from the packet's header, and compares the destination address information with forwarding entries stored in the forwarding table 300 of the FIB 230 to determine whether a matching entry is stored therein (406). If there is a matching entry stored in the FIB 230, as tested at 406, then the forwarding information associated with the matching entry is obtained, and the forwarding engine 220 forwards the packet to the destination port of switching device 200 as indicated by the obtained forwarding information (408). Thereafter, the packet can be routed to its destination address in a well-known manner)
(Zhao [0044] The present embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions. The machine readable medium may be used to program a computer system (or other electronic devices) to generate articles (e.g., wafer masks) used to manufacture the present embodiments. The machine-readable medium may include, but is not limited to, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing electronic instructions and/or data)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate a well-known computer medium and computer program of Zhao in order for the processor to execute.
(Zhao [0044] The present embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions. The machine readable medium may be used to program a computer system (or other electronic devices) to generate articles (e.g., wafer masks) used to manufacture the present embodiments. The machine-readable medium may include, but is not limited to, optical disks, CD-ROMs, and magneto-optical disks, ROMs, RAMs, EPROMs, EEPROMs, magnet or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing electronic instructions and/or data)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure see 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Thien Nguyen/Primary Examiner, Art Unit 2111